Citation Nr: 1236171	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation (rating) in excess of 20 percent for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran contends that his current PTSD stems from an incident that occurred during active service.  Specifically, he avers that he witnessed a fellow soldier commit suicide during basic training by running in front of a line of fire.  

The evidence of record indicates the Veteran has been diagnosed with schizophrenia, schizoaffective disorder, depression, and PTSD.  He receives Social Security Disability (SSD) benefits due to a primary diagnosis of affective disorder, and a secondary diagnosis of anxiety disorder.  His Social Security Administration (SSA) records are associated with the claims file. 

In August 2010, the Board remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, for further development.  Specifically, the Board directed that the Veteran be afforded a VA psychological examination to assist in determining whether the Veteran had a psychiatric disorder that preexisted active service, and, if so, whether it was aggravated by service; if not, the examiner was to provide an opinion as to whether the Veteran's PTSD or any other current psychiatric disorder was incurred in or as a result of an event during active service.  

Pursuant to the Board's August 2010 remand, the Veteran was afforded a VA examination in October 2010.  The examiner opined that it was as likely as not that the Veteran's PTSD pre-dated active service and was related to childhood abuse.  He then stated that he was unable to provide an opinion as to whether the preexisting PTSD was aggravated by active service without resort to speculation because the Veteran had a very complicated clinical presentation with multiple diagnoses.  The VA examiner assessed schizoaffective disorder, alcohol dependence, cocaine abuse, and PTSD on Axis I of the DSM-IV diagnosis chart.  

The Board finds that the October 2010 VA psychological examination is inadequate, and that a new VA psychological examination is necessary to decide the claim.  The record shows that a psychiatric disorder was not noted at entry into service or during service.  In light of the medical finding that a psychiatric disorder pre-existed service and the fact that it was not noted at entry, the question that must be addressed is whether any psychiatric conditions clearly and unmistakably pre-existed active service, and, if so, whether the pre-existing conditions were clearly and unmistakably not aggravated by events in active service.  Second, the 2010 VA examiner did not provide an opinion as to whether the Veteran's schizoaffective disorder preexisted active service, and, if so, whether it was aggravated by service, or whether it was incurred during or as a result of an event during active service.  For these reasons, a new VA examination is necessary to obtain an opinion as to the etiology of any and all current psychiatric disorders using the clear and unmistakable standard as described above with regard to whether any of them preexisted active service.  
     
Next, the Veteran contends that he is entitled to a higher rating for his service-connected duodenal ulcer (currently diagnosed as GERD).  The RO granted a higher 20 percent evaluation in a January 2012 rating decision during the course of this appeal.  The 20 percent evaluation was made effective from December 24, 2003, the date the Veteran filed his request for a higher rating.  

In its August 2010 remand, the Board noted that the Veteran was afforded a VA ulcer examination in May 2002 during which the examiner noted that the Veteran had not had any upper GI evaluations for the prior 25 years, with no history of surgery, upper GI bleed or obstructive symptoms.  The examiner deferred making a finding until upper GI studies could be obtained.  There is a medical center print out which shows the Veteran was scheduled for an upper GI series in June 2002, but that he was a "no show." 

In February 2005, the Veteran was afforded another VA examination, although an upper GI series was not completed.  The examiner noted that "apparently [the Veteran] had an upper endoscopy done in December 2004 at Wilmington VAMC," but the report was not available to the examiner.  Records from this endoscopy do not appear to be in the claims file; indeed, no records from the Wilmington VA Medical Center are associated with the claims file or Virtual VA.  Thus, the Board remanded the increased rating claim in August 2010 to attempt to locate the December 2004 endoscopy results as well as any additional treatment records pertaining to the Veteran's ulcer/GERD.  

Review of the claims file and Virtual VA does not indicate that any attempt to locate the December 2004 endoscopy results has been made.  In addition, although the December 2011 Supplemental Statement of the Case (SSOC) lists VA outpatient treatment records from the VA Medical Center in Wilmington, dated from 2004 to 2006, among the evidence reviewed, these records have not been associated with the claims file or uploaded onto Virtual VA.  Therefore, another remand is necessary to attempt to locate the December 2004 endoscopy performed at the Wilmington VA Medical Center, as well as to associate the Wilmington VA Medical Center treatment records from 2004 to 2006 with the claims file.  See Stegall, 11 Vet. App. at 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  In addition, if any additional records are associated with the claims file, they should be sent to the same VA examiner who conducted the October 2010 VA ulcer examination to determine whether the additional records change his opinion as to the nature or severity of the Veteran's ulcer/GERD.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to assist in determining the causation or etiology of his current psychiatric disorder(s), including differentiation of psychiatric symptoms due to various diagnosed psychiatric disorders, if possible.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current psychiatric disorders, to include an explanation as to whether the criteria are met for a diagnosis of each of the following disorders: schizoaffective disorder, schizophrenia, PTSD, depression, affective disorder, and anxiety disorder.  If any of the above disorders or other psychiatric disorder(s) have resolved or are in remission, the examiner should so state and explain the basis for his/her conclusion.    

b.  Next, the examiner should offer the following opinion as to each of the following disorders (a separate opinion should be provided for each of the following disorders) - schizoaffective disorder, schizophrenia, PTSD, depression, affective disorder, anxiety disorder, and any other currently diagnosed psychiatric disorder(s):  

Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a psychiatric disorder, including but not limited to each of the disorders listed above, which pre-existed his entrance into military service in 1973?  

If so, what was the nature of such disability or disabilities?  

In answering this question, the examiner should specifically address the documentation of pre-service childhood abuse, and the October 2010 VA examiner's opinion that the Veteran's PTSD preexisted service enlistment and was related to childhood abuse.      

c.  If it is the examiner's opinion that there was a psychiatric disorder which preexisted the Veteran's entrance into military service, the examiner should offer the following opinion:  

Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting psychiatric disorder(s) was/were not aggravated during service?  The examiner should specifically comment on the Veteran's claim that he witnessed a soldier commit suicide during basic training, and should assume that the claimed stressor is true for the purpose of rendering an opinion.  


Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's psychiatric disorder did not preexist service, the examiner should offer the following opinion:  

Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed psychiatric disorder(s) was/were incurred during or caused by active service?  

The examiner should specifically comment on the Veteran's claimed stressor of seeing a soldier commit suicide during basic training, and should assume that the claimed stressor is true for the purpose of rendering an opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disorder(s).

2.  Request any and all treatment records from the Wilmington VA Medical Center, to specifically include the December 2004 endoscopy report, and associate the records with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  If any additional treatment records pertaining to treatment for the Veteran's ulcer/GERD are obtained, they should be sent to the same VA examiner who conducted the October 2010 ulcer examination for review, to determine whether the additional records change his opinion as to the nature or severity of the Veteran's ulcer/GERD.  

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


